Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION	
This Office Action is in response to Applicants’ Amendment and Remarks filed on 5/12/2021 in which claims 5, 7, 11 and 12 are canceled and claims 3 and 9 are amended. No claims are newly added.
The restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/17/2016, has been reconsidered in view of the cancellation of claim 7. Originally non-elected claims 8-10 were amended on 5/13/2018 to read on the elected invention of group I, directed to a method of treatment. Claim 7 is the only remaining claim reading on non-elected invention II, directed to a medical device, and is canceled by Applicant, as indicated above. The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that may be allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	


Applicants’ declaration of Dr. Robert Ward submitted on 5/12/2021 under 37 CFR 1.132, is acknowledged and will be further discussed below.

Priority
The application is a National Stage entry of PCT/US2103/042377 filed on 5/23/2013, which claims priority to provisional application 61/569337 filed on 6/13/2012.

Information Disclosure Statement
The information disclosure statement (IDS) dated 5/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
All rejection(s) of record for claim(s) 5, 11 and 12 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larm et al. (US 2010/0249689, reference of record), with Murphy et al. (JBC, 2013, reference of record), in view of Cotton et al. (WO 2012/172341, reference of record).
Larm et al. teaches a method for treating diseases by removing various harmful agents from human blood, including pro-inflammatory cells, or pro-inflammatory mediators containing heparin binding motifs as disclosed in Murphy et al. (JBC, 2013, 
Murphy et al. discloses that the chemokines CXCL12 and CXCR4 bind heparin. (Abstract)
Larm et al. does not teach a method for treating cancer.
Cotton et al. discloses a method for treating cancer by reducing levels of circulating tumour cells, reducing the incidence of tumour metastasis, removing regulatory T lymphocytes from the peripheral blood. (pp. 2-3) Cotton specifically teaches that said method comprises applying peripheral blood from a patient or subject to an apheresis column loaded with a solid support comprising one or more binding reagents capable of specifically binding to a chemokine receptor, optionally the chemokine receptor CCR7, CCR5, CCR6, CCRS, CXCR4, CXCR7, CCR4, CCR9, CCRlO, CXCR3 or CXCR5 immobilized directly or indirectly on the support thus removing one or more chemokine receptor, optionally CCR7, CCR5, CCR6, CCRS, CXCR4, CXCR7, CCR4, CCR9, CCRl0, CXCR3 or CXCR5 expressing cells from the peripheral blood of the patient or subject. (pp. 2-3, Claims 1-5, 13, 18, 56-58; emphasis added)
It would have been prima facie obvious to combine the teachings of Larm with Murphy and Cotton, to derive a method for treating cancer by removing circulating 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Larm/ Murphy/Cotton, has been fully considered but is not persuasive. 

Applicant further points to the affidavit submitted by Dr. Ward regarding the supporting evidence that end-point attached heparin is capable of removing cancer cells via an ECBTD. This data has been fully considered but does not overcome the obviousness of the instant claims in view of Larm/Murphy/Cotton. The data submitted by Dr. Ward serves to confirm the obviousness discussed in the above rejection. Larm lays out the framework that end-point attached heparinized polyethylene beads, incorporated into a cartridge as part of an ECBTD, is effective to remove various targets, specifically cytokines and cells, from the blood of a subject in need. Murphy provides evidence that heparins bind the receptor CXCR4. Cotton teaches that cancer is effectively treated by removing cancer cells expressing CXCR4 using a binding reagent, with affinity for CXCR4, as part of an ECBTD. One of ordinary skill in the art, armed with the information in the cited prior art, could readily make the obvious step of treating cancer by using the cartridge of end-point attached heparinized polyethylene beads, as the binding reagent, in the ECBTD of Cotton. Hence, the data in the affidavit showing that cell lines Molm-13, DU-145 and UKF-NB can be removed from blood using an ECBTD equipped with end-point attached heparinized polyethylene beads, affirms the teachings reasonably suggested by the collective prior art. Indeed, Ok et al. (Immunopharm. Immunotox., 2012, PTO-892) provides evidence that DU145 prostate cancer cells express the CXCR4 receptor. (Abstract) Thus, based on the explicit teaching of Larm/Murphy/Cotton, in view of Ok et al., one of ordinary skill in the art would expect that DU-145 cells would be effectively removed due to the affinity of heparin for the CXCR4 receptor expressed by DU-145 cells.
 The rejection is still deemed proper and is maintained.


Claims 3, 6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larm et al. (US 2010/0249689, reference of record), with Murphy et al. (JBC, 2013, reference of record), in view of Cotton et al. (WO 2012/172341, filed 6-13-2012, reference of record), further in view of Alt et al (US 2012/0219561, 8/2012, reference of record).
The teachings of Larm/Murphy/Cotton are referenced as discussed above. The combined prior art does not teach a method of treating cancer by removing cancer cells or cancer mediators during or after a patient has undergone surgery.
Alt et al. teaches a method for reducing cancer metastasis, in a patient who has undergone a diagnostic procedure or surgery to remove a tumor, by targeting CXCR4, 
It would have been prima facie obvious to apply the method of treating cancer of Larm/Murphy/Cotton, specifically targeting removal of CXCR4 expressing cells, to patient undergoing or about to undergo surgery, because Alt teaches that patients undergoing surgery have a reduced risk of metastasis when CXCR4 is targeted.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/DALE R MILLER/Primary Examiner, Art Unit 1623